DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 07/21/2021.
•	Claims 1, 8, and 15-16 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed July 21, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on page 10, that the claims are not directed to an abstract idea for a method of organizing human activities, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for initiating an 
Applicant further argues, on pages 10-11, that the humans do not and cannot perform the recited claimed functions.  The argument is not convincing.  As an initial matter, just because an idea cannot be performed by a human does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo Alice
Regarding Applicant’s arguments on page 11, that updating electronic records and sending messages over wireless communication networks are necessarily rooted in computer technology, the Examiner respectfully disagrees.  Applicant’s reliance upon DDR Holdings is misplaced. The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Applicant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Nor do Applicant’s claims improve functioning of the computer itself or improve any other technology or technological field.  Rather, the claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction (see at least [0002] of the Specification).
Regarding Applicant’s arguments on pages 11-12, that the claimed invention is directed to a specific improvement to the way computers operate, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of verifying a player’s identity for a transaction (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, Applicant’s reliance upon Enfish is misplaced.  In Enfish, the courts applied the distinction to reject the § 101 challenge at stage one because the claims in Enfish focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement — a particular database technique — in how computers could carry out Enfish, 822 F.3d at 1335-36; see Bascom, 827 F.3d at 1348-49, 2016 WL 3514158, at *5; cf. Alice, 134 S.Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e., verifying a player’s identity for a transaction).
Regarding Applicant’s argument on pages 11-12, that the claims of the instant application do not recite conventional methods updating electronic records and sending messages over wireless communication networks, just like McRO, and are technological improvements over existing methods, the Examiner respectfully disagrees.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the Examiner fails to see where the technological improvement is.  The limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO
Regarding Applicant’s arguments on page 13, that the claims contain significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to performed claim functions; a gaming venue system; and present, through an output device of the mobile device, an indication of the authorization.  The additional elements of claim 8 include a system of a gaming venue, the system comprising: a wireless communications interface; a processor coupled with the wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; a mobile device; a system maintaining a first record.  The additional elements of claim 15 include a gaming venue system; a wireless communications interface; a mobile device; a system maintain a first record.  The additional limitations of the claim also include receiving a request, sending a portion of information, receiving a message, and sending a message.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Rather, the claims merely amount to generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network), 
The Applicant further argues, on pages 13-14, that like BASCOM and DDR, the claims are directed to a technology-based solution to prevent electronic theft or fraud and allow pending electronic transactions to be completed more quickly.  The argument is not convincing.  As discussed above with respect to DDR, Applicant’s reliance upon DDR Holdings is misplaced.  Applicant’s claims in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of verifying a player’s identity for a transaction (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, Applicant’s reliance on BASCOM is misplaced. The claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-
Regarding Applicant’s argument on page 14, that the claims transform any abstract idea into a practical application of the abstract idea, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  And those that merely add insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g).  Here, the additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to performed claim functions; a gaming venue system; and present, through an output device of the mobile device, an indication of the authorization.  The additional elements of claim 8 include a system of a gaming venue, the system comprising: a wireless communications interface; a processor coupled with the wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; a 
Furthermore, claim 1 recites the additional elements— receive an input indicating a request; send, through the first wireless communications interface to a gaming venue system, the request to initiate the update of the plurality of electronic records; receive, from the gaming venue system through the first wireless communications interface, a message; and receive, from the gaming venue system through the first wireless communications interface, a message.  Claim 8 recites the additional elements—  receive, from a mobile device through the wireless communications interface, a request; send, to a system maintaining a first record of the plurality of electronic records, at least a portion of the information defining the update of the plurality of electronic records; receive, from the system maintaining the first record, a message; send, to the mobile device through the wireless communications interface, a message; and send, to the system maintaining the first record, a message.  And claim 15 recites the additional elements—  receiving, by a gaming venue system through a wireless communications interface, a request from a mobile device; sending, by the gaming venue system to the mobile device through the wireless communications interface, a message; receiving, by the gaming venue system, an indication; sending, from the gaming venue system to a system maintaining a first record of the plurality of records, a message; and receiving, by the gaming venue system from the system maintaining the first record of the plurality of records, a message.  The additional elements are 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic mobile device in communication with a generic computer system (e.g., a gaming venue system) to perform the claimed method steps and system functions.  The mobile device and computer system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001]-[0002], stating that the disclosure is related to electronic funds transfers and updating electronic records associated with accounts of a user to conduct a transfer of funds initiated through a mobile device, and describing the problem with some funds transferring methods, such as credit card advance, require players to present some form of identification (e.g., driver’s license) to a staff member of the casino before the transaction can be completed.
Regarding Applicant’s argument on page 14, that the claims do not pre-empt all ways for updating electronic records and sending messages over wireless communication networks, but instead recites a discrete implementation to solve existing problems, it is noted that “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, Mayo/Alice framework.  
Regarding Applicant’s argument on page 14 that the claims recite significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claims include a generic mobile device in communication with a generic computer system (e.g., a gaming venue system), and the additional elements of the claims also include receiving a request, sending a portion of information, receiving a message, sending a message.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network), and adding insignificant extra-solution activity (e.g., data gathering and transmission of data).  The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.
Regarding Applicant’s argument on pages 16-17, that the cited art of record does not teach receiving authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of the user of the mobile device, wherein the 
Regarding Applicant’s argument on pages 16-17, that the cited art of record does not teach wherein the in-person verification of the identity of the user of the mobile device is 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 are directed to an apparatus (claim 1), a system (claim 8), and a method (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, an apparatus, a system, and a method of organizing human activity.  Claim 1 recites the limitations of a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating authorization of the requested update of the plurality of electronic records pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; and wherein the in-person verification of the identity of the user of the mobile device is required based on a transaction type associated with the update of the plurality of electronic records comprising one or a plurality of transaction types available for the update of the plurality of electronic records; present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the user of the mobile device; and based on completion of the in-person verification, a message indicating completion of the update of the plurality of electronic records.  
Claim 8 recites the limitations a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records; a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of a user of the mobile device, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; and wherein the in-person verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records; and a message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device; based on receipt of information verifying the identity of the user of the mobile device, a message indicating verification of the identity of the user of the mobile device.
Claim 15 recites a request to update the plurality of electronic records; determining, by the gaming venue system, that in-person verification of an identity of a user of the mobile device is required to complete the update of the plurality of electronic records, wherein the requested update of the plurality of electronic records remains pending until successful in-person verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device; and wherein determining that in- person verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records is based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records; in response to determining that in-person verification of the identity of the user of the mobile device is required, a message indicating that in-person verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records and providing instructions for performing the in-person verification of the identity of the user of the mobile device; an indication of verification of the identity of the user of the mobile device; a message requesting the update of the plurality of records and confirming verification of the identity of the user of the mobile device; and a message indicating authorization of the update of the plurality of records.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions including sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for initiating an update of a plurality of electronic records, determining that authorization of the update requires in-person verification of the identity of a user of a mobile device, providing instructions for the in-person verification of the identity of the user of the mobile device; based on completion of the in-person verification, completion of the update of the plurality of records, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions in communication with a gaming venue system do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, claim 1 only recites the additional elements— receive an input indicating a request; send, through the first wireless communications interface to a gaming 
The additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to performed claim 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the mobile device receiving a request, sending a portion of information, receiving a message, sending a message are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and sending limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-14, and 16-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0243133 (“Nicholas”) in view of US 2016/0335637 (“Deshpande”).
Regarding claim 1, Nicholas discloses a mobile device comprising (See at least [0121] and FIG. 3, devices 302.): 
a first wireless communications interface (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal electronic device can be primarily dedicated for use in conducting wagering games, or can include non-dedicated devices, such as mobile phones, personal digital assistants, tablets, smart phones, personal computers, etc.  See at least [0121] and FIG. 3, devices 302.);
a processor coupled with the first wireless communications interface (See at least [0111]-[0112] and FIG. 2. See also [0043]-[0044].);
and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to (See at least [0111]-[0112], [0114], and FIG. 2. See also [0043]-[0044].):
receive an input indicating a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at 
send, through the first wireless communications interface to a gaming venue system, the request to initiate the update of the plurality of electronic records (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an indication of the transactions that the player requested via the user interface.  See at least [0137].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145].  See also FIG. 6, steps 602-614.  A game machine may be connected to an account controller.  See at least [0105].);
receive, from the gaming venue system through the first wireless communications interface, a message indicating authorization of the requested update of the plurality of electronic records pending verification of an identity of a user of the mobile device (Initially, a player/patron may initiate a transaction on an electronic gaming machine (EGM) that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first ;
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further ; and 
wherein the verification of the identity of the user of the mobile device is required based on a transaction type associated with the update of the plurality of electronic records comprising one or a plurality of transaction types available for the update of the plurality of electronic records (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc.  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player 
present, through an output device of the mobile device, an indication that the update of the plurality of electronic records is pending verification of the identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also [0085].  A general query to input the SI data is also prominently placed on the Greeting Screen. This facilitates the ease of input and use by the player/patron, informing them what input SI data is required. For example, the Greeting Screen 102 includes a request to “Please enter PIN on Your Mobile Device” message. Briefly, the requested SI data for input is a PIN although it will be appreciated that any form of SI could be requested.  See at least [0089].); and 
based on completion of the verification, receive, from the gaming venue system through the first wireless communications interface, a message indicating completion of the update of the plurality of electronic records (Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  The account controller can transfer funds from the wagering game accounts to the game session accounts.  The account controller provides account information indicating the results of the .

While Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose in-person verification.  Furthermore, while Nicholas disclosing present through an output device of the mobile device, an indication that the update is pending verification, Nicholas does not expressly disclose present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the electronic device.

However, Deshpande discloses verification is in-person verification (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, 
present an indication of the authorization and an indication that the update of the plurality of electronic records is pending in-person verification of the identity of the electronic device (If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may .
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being an in-person verification, as taught by Deshpande, and by presenting an indication of the authorization and an indication that the update is pending upon in-person verification, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 2, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Deshpande further discloses present, through the output device, an indication of instructions to perform the verification of the identity the user of mobile device 
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by indicating instructions to verify the identity, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 6, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas further discloses present, through the output device of the mobile device, an indication of the completion of the update of the plurality of electronic records (The account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account. The account controller 318 can notify the player by sending a message to the wagering game machine 302. In some embodiments, the wagering game machine 302 will update its credit meter or other related balances accordingly.  See at least [0146].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

Regarding claim 8, Nicholas discloses a system of a gaming venue, the system comprising (See at least FIG. 3): 
a wireless communications interface (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal 
a processor coupled with the wireless communications interface (See at least [0111]-[0112] and FIG. 2. See also [0043]-[0044].); and 
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to (See at least [0111]-[0112], [0114], and FIG. 2. See also [0043]-[0044].):
receive, from a mobile device through the wireless communications interface, a request to initiate an update of a plurality of electronic records, the request comprising information defining the update of the plurality of electronic records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at least [0136].  The request may be sent to the account controller, which may adjust the accounts of the player accordingly.  See at least [0140]-[0145]. See also FIG. 6, steps 602-614.  A game machine may be connected to an account controller.  See at least [0105].);
send, to a system maintaining a first record of the plurality of electronic records, at least a portion of the information defining the update of the plurality of electronic records (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 
receive, from the system maintaining the first record, a message indicating that the update of the plurality of electronic records is pending verification of an identity of a user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first EGM via a direct wireless connection between the first EGM and the PED.  See at least [0081].  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication between the EGM (and/or system server 4) and the PED 14 may commence in ,
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. See at least [0083].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the Portable Electronic Device (“PED”) display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  SI may be the ; and 
wherein the verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc.  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication between the EGM (and/or system server) and the PED may commence in order to enable input of the SI data.  See at least [0082]-[0086].)
send, to the mobile device through the wireless communications interface, a message indicating that the update of the plurality of electronic records is pending verification of an identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of ;
based on receipt of information verifying the identity of the user of the mobile device, send, to the system maintaining the first record, a message indicating verification of the identity of the user of the mobile device (Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  The account controller can transfer funds from the wagering game accounts to the game session accounts.  The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been .

While Nicholas discloses a message indicating that the update of the plurality of electric records is pending in-person verification, Nicholas does not expressly disclose the update of the plurality of electronic records is authorized pending in-person verification.  Furthermore, while Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose verification is in-person verification.  Furthermore, while Nicholas discloses send a message indicating that the update of the plurality of electronic records is pending verification, Nicholas does not expressly disclose the message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device.  

However, Deshpande discloses the update of the plurality of electronic records is authorized pending in-person verification; verification is in-person verification (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522.  If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may be approved. See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512.  The sales person is associated with the merchant, and may include, for example, an owner, employee, checkout clerk, sales associate, service person, worker, etc., who (is affiliated with merchant and) aids consumer in the purchase of products offered for purchase, or performs or causes to be performed the service(s), for which the consumer is paying, and/or any other person associated with the merchant and involved in the transaction, etc.  See at least [0017].  See also [0014], [0022], and [0040].  The Examiner interprets the sales person at the merchant assisting the customer in a purchase as the transaction taking place at the merchant location, and therefore the verification is an in-person verification.); 
the message indicating that the update of the plurality of electronic records is authorized pending in-person verification of an identity of the user of the mobile device (If the 
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being an in-person verification, as taught by Deshpande, and by presenting an indication of the authorization and an indication that the update is pending upon in-person verification, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the 

Regarding claim 9, Nicholas and Deshpande disclose the limitations of claim 8, as discussed above, and Deshpande further discloses the message indicating that the update of the plurality of electronic records is authorized pending in-person verification of the identity of the user of the mobile device further comprises instructions for providing verification of the identity of the user of the mobile device (The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.).  The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.).  The Examiner interprets the approval code in the confirmation request as an indication of the instructions to perform the verification.).
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by indicating instructions to verify the identity, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]), and Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 12, Nicholas and Deshpande disclose the limitations of claim 8, as discussed above, and Nicholas further discloses receive, from the system maintaining the first record, a message indicating a final approval of the update of the plurality of electronic records (The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been transferred between the player's savings account and game session account. The account controller can notify the player by sending a message to the wagering game machine. In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0146].).

Regarding claim 15, Nicholas discloses a method for performing an update on a plurality of electronic records, the method comprising (See at least FIG. 4):
receiving, by a gaming venue system through a wireless communications interface, a request from a mobile device to update the plurality of electronic records (The wagering game machines 302 described herein can take any suitable form, such as floor standing models, bar-top models, banked machines, theater arrays of terminals, workstation-type console models, etc. Further, the personal electronic device can be primarily dedicated for use in conducting wagering games, or can include non-dedicated devices, such as mobile phones, personal digital assistants, tablets, smart phones, personal computers, etc.  See at least [0121] and FIG. 3, devices 302.  The wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to 
determining, by the gaming venue system, that verification of an identity of a user of the mobile device is required to complete the update of the plurality of electronic records (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc. See at least [0083].  See also FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  See also [0095].  In various embodiments, different EGMs in a gaming system can be provided with different communication capabilities. Thus, a combination of the communication topologies used above can be used for communications between PEDs and EGMs in a gaming system. For instance, a PED can communicate with a first EGM via a direct wireless connection between the first EGM and the PED.  See at least [0081].  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication ,
wherein the requested update of the plurality of electronic records remains pending until successful verification of the identity of the user of the mobile device based on an identity credential of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. See at least [0083].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the Portable Electronic Device (“PED”) display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display. See at least [0095].  SI may be the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.  See at least [0089].  The Examiner is interpreting SI as an identity credential.); 
and wherein determining that verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records is based on a transaction type associated with the update of the plurality of electronic records comprising one of a plurality of transaction types available for the update of the plurality of electronic records (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting transactions, cash-outs, cash transfer transactions, player club operation transactions or an enrollment transaction for a promotion, etc.  Once a transaction has been initiated on the EGM, depending upon the specific transaction requiring player information, the EGM and/or system server will determine whether or not the player information is SI or not. Should the required player information not be determines SI, the EGM may enable input of such information directly on the EGM using the player input panel and/or other input controls.  Should the required player input information include SI, then the communication between the EGM (and/or system server) and the PED may commence in order to enable input of the SI data.  See at least [0082]-[0086].)
in response to determining that verification of the identity of the user of the mobile device is required, sending, by the gaming venue system to the mobile device through the wireless communications interface, a message indicating that verification of the identity of the user of the mobile device is required to complete the update of the plurality of electronic records and providing instructions for performing the verification of the identity of the user of the mobile device (Initially, a player/patron may initiate a transaction on an EGM that requires the input of Sensitive Information (SI) in order to further continuance of that transaction. Such secure transactions, for example, include, but are not limited to, the commencement or continuance of game play, player tracking transactions, accounting ;
receiving, by the gaming venue system, an indication of verification of the identity of the user of the mobile device (A request to “Please enter PIN on Your Mobile Device” message. Briefly, the requested SI data for input is a PIN although it will be appreciated that any form of SI could be requested. As mentioned, such input SI data includes, but is not limited to, the patrons account, name, address, social security, password, phone number, biometric input, etc. or any other personal identification information.  See at least [0089].  Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the PED display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display.  See at least [0095].  The account controller can transfer funds from the wagering game accounts to the game session accounts... In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0145]-[0146] and FIG. 6.  See also FIG. 10, “Display updated financial balance and points” step.);
sending, from the gaming venue system to a system maintaining a first record of the plurality of records, a message requesting the update of the plurality of records (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request 
and confirming verification of the identity of the user of the mobile device (Should the input SI data be determined “Valid” by the EGM/Server, a Validation Screen may be rendered on the PED display. Again, a simple validation message may be displayed such as a “Valid PIN Entry Congratulations!” message. Once the player/patron has been informed of their validation, they may proceed with the furtherance of their transaction, either on the PED itself or on the EGM. For instance, the player/patron may be informed of such furtherance by a “Please Proceed with Your Transaction” message on the PED display.  See at least [0095].  The account controller can transfer funds from the wagering game accounts to the game session accounts... In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0145]-[0146] and FIG. 6.  See also FIG. 10, “Display updated financial balance and points” step.  The Examiner interprets verifying the user’s identify using the SI data as confirming verification of the identification of the user of the mobile device);
receiving, by the gaming venue system from the system maintaining the first record of the plurality of records (In various embodiments, wagering game machines 302 and wagering game servers 306 work together such that a wagering game machine 302 may be operated as a thin, thick, or intermediate client. For example, one or more elements of game play may be controlled by the wagering game machine 302 (client) or the wagering game server 306 (server).  See at least [0122].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

While Nicholas discloses verification of an identity of a user of the mobile device, Nicholas does not expressly disclose in-person verification.  Furthermore, while Nicholas discloses a gaming venue system, Nicholas does not expressly disclose that the gaming venue system receives a message indicating authorization of the update of the plurality of records.

However, Deshpande discloses in-person verification (If the transaction is verified, then the transaction host transmits a confirmation request, via SMS message, to the consumer. The confirmation request includes, in this embodiment, an approval code, and potentially one or more details about the transaction (e.g., the merchant name, amount of the transaction, etc.). The confirmation request includes an approval code and a denial code (e.g., "Y" or "1" to approve the transaction, and "N" or "0" to decline the transaction.). Upon receipt of confirmation from the consumer, the transaction may be approved. See at least [0043]-[0044] and FIG. 5, steps 522 and 508-512.  The sales person is associated with the merchant, and may include, for example, an owner, employee, checkout clerk, sales associate, service person, worker, etc., who (is affiliated with merchant and) aids consumer in the purchase of products offered for purchase, or performs or causes to be performed the service(s), for which the consumer is paying, and/or any other 
receive a message indicating authorization of the update of the plurality of records (A merchant may transmit a transaction request from a consumer to a transaction host.  The transaction host may then analyze the transaction to determine whether to accept or decline, the transaction, for example, based on consumer thresholds.  See at least [0040] and [0048]-[0049]. See also FIG. 5, steps 502-522. If the transaction is processed, the message transaction host 110 sends settlement, by way of a settlement confirmation, to the merchant.  See at least [0046] and FIG. 5, step 518.)
From the teaching of Deshpande, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the verification of Nicholas being an in-person verification, as taught by Deshpande, and to receive a message indicating authorization of the update of the plurality of records, as taught by Deshpande, in order to enable merchants to accept payment account transactions regardless of location, size, or sophistication of the merchant (see Deshpande at least at [0014]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 19, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above, and Nicholas further discloses sending, from the gaming venue system to the mobile device, a message indicating that the update of the plurality of records has been completed (The account controller can transfer funds from the wagering game accounts to the game session accounts.  The account controller provides account information indicating the results of the requested transactions. For example, the account controller notifies the player that funds have been transferred between the player's savings account and game session account. The account controller can notify the player by sending a message to the wagering game machine. In some embodiments, the wagering game machine will update its credit meter or other related balances accordingly.  See at least [0145]-[0146] and FIG. 6.  See also FIG. 10, “Display updated financial balance and points” step.).

Claims 3-5, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of US 2019/0066441 (“LeStrange”).
Regarding claim 3, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas further discloses the information defining the update of the plurality of electronic records comprises information identifying an amount of a transfer of funds from a first account of the user of the mobile device associated with a first record of the plurality of electronic records to a second account of the user of the mobile device (The wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  The wagering game machine 302 

While Nicholas discloses the information defining the update of the plurality of electronic records comprises information identifying an amount of a transfer of funds from a first account of the user of the mobile device associated with a first record of the plurality of electronic records to a second account of the user of the mobile device, Nicholas does not expressly disclose that the second account of the user of the mobile device is associated with a second record of the plurality of electronic records.

However, LeStrange discloses that a second account of the user of the mobile device is associated with a second record of the plurality of electronic records (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.)
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the mobile device of Nicholas being associated with a second record, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 4, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 3, as discussed above.  While Nicholas discloses a payment instrument associated with the first account (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].), Nicholas does not expressly disclose the information defining the update of the plurality of electronic records further comprises information defining a payment instrument associated with the first account.

 However, LeStrange further discloses the information defining the update of the plurality of electronic records further comprises information defining a payment instrument associated with the first account (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by defining a payment instrument associated with the first account, as taught as LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 5, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 4, as discussed above, and Nicholas further discloses the payment instrument comprises a credit card and the transfer of funds comprises a cash advance on the credit card (The player can load their Loyalty Club account with the additional 250,000 points through a bank 

Regarding claim 13, Nicholas and Deshpande disclose the limitations of claim 12, as discussed above, and Nicholas further discloses the update of the plurality of electronic records comprises a cash advance on a credit card account of the user of the mobile device (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].); 
an amount of the cash advance (At this juncture, the player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account.  See at least [0150].).

Nicholas does not expressly disclose wherein the information defining the update of the plurality of electronic records comprises information identifying the credit card account; wherein the first record of the plurality of electronic records is associated with the credit card account; wherein the system maintaining the first record comprises a payment network system.

However, LeStrange discloses wherein the information defining the update of the plurality of electronic records comprises information identifying the credit card account (The cashier may capture and use player financial account information, including bank card 
wherein the first record of the plurality of electronic records is associated with the credit card account (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A bank card may be, for example, a credit card.  See at least [0011].  See also FIG. 10, where Accounts include credit card accounts.);
wherein the system maintaining the first record comprises a payment network system (Once the player confirms his/her identity, the banking machine will perform the requested transaction by transmitting request information to the ATM/Credit/POS debit network.  See at least [0135].  The casino PC may also use the ATM/Credit/POS debit network.  See at least FIG. 8, Network 800.  See also [0191].).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by associating the credit card account of the user of Nicholas in an electronic record, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 14, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 13, as discussed above, and Nicholas further discloses a record associated with a gaming venue account of the user of the mobile device (the wagering game machine 302 transmits an indication of the transaction request, so the wagering game account and/or other accounts can be adjusted. For example, the account unit 236 transmits, to the account controller 318, an 
send, to the mobile device through the wireless communications interface, a message indicting completion of transaction (The account controller 318 notifies the player that funds have been transferred between the player's savings account and game session account. The account controller 318 can notify the player by sending a message to the wagering game machine 302. In some embodiments, the wagering game machine 302 will update its credit meter or other related balances accordingly.  See at least [0146].  See also [0139]-[0146] and FIG. 6, steps 602-614.)
and availability of the game play credit amount (The user interface icons accounts associated with a player identifier, including a casino account icon.  The wagering game machine may detect a request for information about the wagering game account, for example, the account manager may detect a player has activated the icon.  The game machine may receive and display the account information, such as the account balance.  See at least [0131]-[0134] and FIG. 5A.).

While Nicholas discloses a record associated with a gaming venue account of the user of the mobile device, Nicholas does not expressly disclose the record is a second record associated with a gaming venue account of the user.  Furthermore, while Nicholas discloses sending a messaging indicating completion of a transaction, Nicholas does not expressly disclose that the transaction is of the cash advance.  Nor does Nicholas disclose update a second record of the plurality of electronic records based on the amount of the cash advance; wherein updating the second record comprises increasing a value of the second record representing an available game play credit amount based on the amount of the cash advance; 

However, LeStrange discloses update a second record of the plurality of electronic records based on the amount of the cash advance (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.),
the record is a second record associated with a gaming venue account of the user (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  The player’s digital wallet may include casino accounts, see at least [0033] and FIG. 10.).
wherein updating the second record comprises increasing a value of the second record representing an available game play credit amount based on the amount of the cash advance (A withdrawal removes funds from the account 1010 to another account either internal or external to the wallet 1000.  See at least [0178].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  )
completion of the cash advance (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].)
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by updating a second record associated with a gaming venue account, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 16, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above, and Nicholas further discloses plurality of transaction types available for the update of the plurality of electronic records comprises a credit card cash advance (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].)).

While Nicholas discloses a plurality of transaction types available for the update of the plurality of electronic records comprises a credit card advance, Nicholas does not expressly disclose plurality of transaction types available for the update of the plurality of electronic records comprises an Automated Clearing House (ACH) transfer, an Automated Teller Machine (ATM) card transaction.

However, LeStrange discloses plurality of transaction types available for the update of the plurality of electronic records comprises an Automated Clearing House (ACH) transfer (Transaction type may be funds transfer including an Automated Clearing House (ACH) request.  See at least [0090].  See also [0165] and [0204].), 
an Automated Teller Machine (ATM) card transaction (To initiate a transaction, a player provides a bank card or bank card/account information to the gaming machine… The bank card may be an Automated Teller Machine (ATM) card.  See at least [0011].  See also [0012].).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction types of Nicholas to include an Automated Clearing House (ACH) transfer and an Automated Teller Machine (ATM) card transaction, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 17, Nicholas, Deshpande, and LeStrange disclose the limitations of claim 16, as discussed above, and Nicholas further discloses the transaction type associated with the update of the plurality of electronic records comprises a cash advance on a credit card account (The player can load their Loyalty Club account with the additional 250,000 points through a bank transfer of funds, or a credit card advance of funds to their account, allowing the player to complete the transaction.  See at least [0150].).

While Nicholas discloses the transaction type comprises a cash advance on a credit card account, Nicholas does not expressly disclose that the cash advance on a credit card account is associated with a first record of the plurality of electronic records.  

However, LeStrange discloses the cash advance on a credit card account is associated with a first record of the plurality of electronic records (The cashier may capture and use player financial account information, including bank card information, to complete a monetary transaction, such as a cash advance.  See at least [0115]-[0116].  A bank card may be, for example, a credit card.  See at least [0011].).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the cash advance of Nicholas being associated with a first record the plurality of records, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Regarding claim 20, Nicholas and Deshpande disclose the limitations of claim 19, as discussed above, and Nicholas further discloses wherein the update of the plurality of records comprises a transaction transferring funds from a first account associated with the first record (the wagering game machine 302 detects a transaction associated with the account options. For example, the account manager 236 detects a drag-and-drop operation that signifies an account transaction request. The drag-and-drop operations can indicate all parameters needed to request an account transaction. For example, drag-and-drop operations can indicate a transaction type, source account, destination account, currency amount, etc.  See at least [0136].  
While Nicholas discloses the update of the plurality of records comprises a transaction transferring funds from a first account associated with the first record, Nicholas does not expressly disclose the transfer of funds is to a second account associated with a second record of the plurality of electronic records maintained by the gaming venue system.  Nor does Nicholas disclose the system maintaining the first record of the plurality of records comprises a system of a payment network, a value of the second account defining an available game play credit amount for the user of the mobile device, and wherein the method further comprises updating the value of the second record based on an amount of the transaction.

However, LeStrange discloses the system maintaining the first record of the plurality of records comprises a system of a payment network (Once the player confirms his/her identity, the banking machine will perform the requested transaction by transmitting request information to the ATM/Credit/POS debit network.  See at least [0135].  The casino PC may also use the ATM/Credit/POS debit network.  See at least FIG. 8, Network 800.  See also [0191].);
the transfer of funds is to a second account associated with a second record of the plurality of electronic records maintained by the gaming venue system (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  The transaction is associated with an amount.  See at least [0020].  A withdrawal removes funds from the account 1010 to another account either internal or external to the wallet 
a value of the second account defining an available game play credit amount for the user of the mobile device, (A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  The account may include, for example, casino accounts.  See at least [0166]-[0167] and FIG. 10.) and 
wherein the method further comprises updating the value of the second record based on an amount of the transaction (A withdrawal removes funds from the account 1010 to another account either internal or external to the wallet 1000.  See at least [0178].  A casino digital wallet associated with the wallet owner may store data regarding the financial accounts of the owner. The accounts may be updated at the time of each transaction.  See at least [0166]-[0167] and FIG. 10.  ).
From the teaching of LeStrange, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the transfer of funds of Nicholas being to a second account associated with a second record, updating the value of the second record, and the system of Nicholas comprising a system of a payment network, as taught by LeStrange, in order to facilitate expeditious cash/credit access transactions and to comprehensively track players financial transactions in casinos (see LeStrange at least at [0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of “7 probable usability issues or bad design patterns on ATM-Automated Teller Machine” by Mahmudur Rahman, dated Jun 13, 2018 https://medium.com/@shovyrahman/7-probable-usability-issues-or-bad-design-patterns-on-atm-automated-teller-machine-a6a04418d2d (hereinafter “Rahman”).
Regarding claim 7, Nicholas and Deshpande disclose the limitations of claim 1, as discussed above, and Nicholas discloses the mobile device further comprises a second wireless communications interface coupled with the processor and wherein the set of instructions further causes the processor to provide, to the gaming venue system, information verifying the identity of the user of the mobile device (The wagering game machine may detect a player identifier, for example, by the player manually entering the identifier.  See at least [0128].  See also FIG. 4, step 402.  User may login before initiating transaction.  See at least FIG. 10, Start Session – User Login at PlayPal Mobile App.  See also [0168].  In various embodiments, wagering game machines 302 and wagering game servers 306 work together such that a wagering game machine 302 may be operated as a thin, thick, or intermediate client. For example, one or more elements of game play may be controlled by the wagering game machine 302 (client) or the wagering game server 306 (server).  See at least [0122].  See also [0139]-[0146] and FIG. 6, steps 602-614.).

While Nicholas discloses providing to the gaming venue system information, Nicholas does not expressly disclose providing is through the second wireless communications interface.

However, Rahman discloses providing is through the second wireless communications interface (see Rahman at page 2, figure displaying a screen prompting the account owner for the password.).
From the teaching of Rahman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by providing information through a second interface, as taught by Rahman, in order to improve the design for screens used for transactions, and assist the user with entering identification information (e.g., password) (see Rahman at least at Page 1, and at Page 2, bullet point (c)).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Deshpande, and in further view of US 2017/0287277 (“Acres”).
Regarding claim 10, Nicholas and Deshpande disclose the limitations of claim 9, as discussed above.  Nicholas does not expressly disclose the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential at a location within the gaming venue.

However, Acres discloses the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential at a location within the gaming venue (After texting their phone number, a subsequent text asks if they have a player ID. If the response is yes, the next text asks for the ID 
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas providing for verification of identity at a location within the gaming venue, as taught by Acres, in order to enhance level of customer service at casinos (see Acres at least at [0002]-[0005]).

Regarding claim 11, Nicholas and Deshpande disclose the limitations of claim 9, as discussed above.  Nicholas does not expressly disclose the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue dispatched to a location of the user of the mobile device.

However, Acres discloses the instructions for providing verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue dispatched to a location of the user of the mobile device (After texting their phone number, a subsequent text asks if they have a player 
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas providing for verification of identity at a location within the gaming venue, as taught by Acres, in order to enhance level of customer service at casinos (see Acres at least at [0002]-[0005]).

Regarding claim 18, Nicholas and Deshpande disclose the limitations of claim 15, as discussed above.  Nicholas does not expressly disclose the instructions for performing the in-person verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue and wherein the method further comprises dispatching, by the gaming venue system, the mobile resource of the gaming venue to a location of the user of the mobile device.

However, Acres discloses the instructions for performing the in-person verification of the identity of the user of the mobile device instruct the user of the mobile device to present an identity credential to a mobile resource of the gaming venue and wherein the method further comprises dispatching, by the gaming venue system, the mobile resource of the gaming venue to a location of the user of the mobile device (After texting their phone number, a subsequent text asks if they have a player ID. If the response is yes, the next text asks for the ID number. If no, an employee called by the dispatch system in response to the negative answer helps the player enroll and gives him or her their new ID. The player can then enroll in the promotional game by texting their ID.  This could be accomplished in several ways. An employee distinguished by clothing or a badge could be stationed at predetermined location near the entrance. If the ID is not received by the system, the customer receives a text instructing them to meet with the employee whose distinctive appearance is referenced in the text. Alternatively, the virtual character could instruct the customer to wait near the sign while an employee is called via the dispatch system.  See at least [0014]-[0015].  The employee then assists the player in enrolling in the player's club. The player ID can then be submitted, for example, by the employee via his or her mobile device, thus enrolling the player in the promotional contest.  See at least [0026].).
From the teaching of Acres, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Nicholas by the instructions of Nicholas providing for verification of identity at a location within the gaming venue, as taught by Acres, in order to enhance level of customer service at casinos (see Acres at least at [0002]-[0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0197684 (“Arezina”) discloses a gaming system for conducting a wagering game including a handheld gaming machine configured to play at least one game and a controller.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694